Petition for Writ of Mandamus Denied and Memorandum Majority and
Dissenting Opinions filed October 14, 2021.




                                     In The

                  Fourteenth Court of Appeals

                             NO. 14-21-00374-CV



                   IN RE DARRELL ARCHER, Relator


                       ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                      County Civil Court at Law No. 4
                          Harris County, Texas
                      Trial Court Cause No. 1145555

              MEMORANDUM DISSENTING OPINION

    On July 19, 2021, this court issued an order, stating in part, as follows:

           Relator’s petition and appendix do not comply with the Texas
    Rules of Appellate Procedure. See Tex. R. App. P. 52.3(k), 52.7(a).
    Relator did not file a separate record as required by Rule 52.7.
    Certified or sworn copies of documents showing the matters of which
    relator complains are not filed in either the petition’s appendix or a
    record. See Tex. R. App. P. 52.3(k)(1)(A) (requiring relator to include,
    as part of appendix, “certified or sworn copy of . . . any other
      document showing the matter complained of”); Tex. R. App. P.
      52.7(a) (requiring relator to file with petition “certified or sworn copy
      of every document that is material to the relator’s claim for relief and
      that was filed in any underlying proceeding” and “a properly
      authenticated transcript of any relevant testimony from any underlying
      proceeding, including any exhibits offered in evidence, or a statement
      that no testimony was adduced in connection with the matter
      complained”). An unsworn declaration is an alternate method that
      relator may use. See Tex. Civ. Prac. & Rem. Code Ann. § 132.001.
             Additionally, in support of relator’s mandamus, relator
      provided the Court with various documents; however, relator did not
      include every document that is material to the relator’s claim that the
      trial court abused its discretion in granting plaintiffs’ motion to
      compel discovery in aid of judgment. See Tex. R. App. P. 52.7(a).
      Specifically, relator omitted Exhibit 2 to the real parties’ motion to
      compel. This document is material to relator’s claim.
             Relator’s petition and appendix incorrectly identify the court in
      which this mandamus is filed. Relator’s amended petition should
      reflect this mandamus as pending in the Fourteenth Court of Appeals.
            By this order, the Court gives relator notice that the petition
      will be dismissed unless an amended petition is filed within ten days
      of the date of this order that addresses the record issues identified
      above and discussed in In re Kholaif, Nos. 14-20-00731-CV & 14-20-
      00732-CV, 2020 WL 7013339 (Tex. App.—Houston [14th Dist.]
      Nov. 25, 2020, order) and Texas Rule of Appellate Procedure 52.3(k),
      and 52.7(a). See Tex. R. App. P. 42.3(c).

      Relator filed an amended petition on July 27, 2021, which does not comply
with Texas Rule of Appellate Procedure 52.7(a)(2) regarding any relevant
testimony from the underlying proceeding, including exhibits offered in evidence,
or a statement that no testimony was adduced in connection with the matter
complained. Tex. R. App. P. 52.7(a)(2).




                                          2
      We said we would dismiss if a compliant amended petition was not filed.
Relator did not file a compliant amended petition. I would dismiss the petition
without reaching the merits.




                                       /s/       Charles A. Spain
                                                 Justice

Panel consists of Justices Wise, Jewell, and Spain (Jewell, J., majority).




                                             3